DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claim 16, its limitations are already recited in claim 8. It is suggested that claim 16 should be depend from claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, its limitations are already recited in claim 8.  Therefore, it is not clear as to whether “a digital-to-analog converter” is the same as “a digital-to-analog converter” recited in claim 8.  It is suggested that claim 16 should be depend from claim 15.
Allowable Subject Matter
Claims 2-15, 18-21 are allowed.
Zhong (US 2012/0155528) discloses an integrated circuit (see paragraph [0073]), comprising: decision feedback circuitry 620 (see figure 9) to reduce an error component of an output DK; and, baseline wander correction circuitry 604 (see paragraph [0055]) to reduce an amount of error component of a band limited signal (see output from high pass filter 106), the band limited signal having a frequency spectrum that excludes a low-frequency band.
Lee (US 6,038,266) discloses an integrated circuit (see column 3 lines 34-39), comprising: decision feedback circuitry (see feedback circuitries in figure 4) to reduce an error component of an output Y; and, baseline wander correction circuitry (see components 50, 62 as disclosed at column 7 lines 42-44) to reduce an amount of error component of a band limited signal (see output from high pass filter 50), the band limited signal having a frequency spectrum that excludes a low-frequency band.
Dehghan (US 6,275,087) discloses an integrated circuit (see column 5 lines 43-48), comprising: an integrator 106 (see figure 1), a decision feedback circuitry 102; and a baseline wander correction circuitry (see column 5 lines 28-42).

Regarding independent claim 2, and dependent claims 3-9, the prior art of record fail to disclose a plurality of integrators receiving a band limited signal having a frequency spectrum that excludes a low-frequency band; a plurality of decision feedback equalization circuits each receiving a respective integrator output from a respective one of the plurality of integrators, the plurality of decision feedback equalization circuits to each reduce a respective error component of the respective integrator output for respective current receiver symbol times based on a respective previous receiver symbol sampler decision that corresponds to a respective immediately preceding symbol time; and, baseline wander correction circuitry to reduce an amount of error component of the band limited signal based on a plurality of consecutive and previous receiver symbol sampler decisions.
Regarding independent claim 10, and dependent claims 11-15, the prior art of record fail to disclose front-end circuitry to receive a signal during a current symbol time and to provide a bandwidth limited signal based on the signal, the band limited signal having a frequency spectrum that excludes a low-frequency band; first integrator circuity to, based on the bandwidth limited signal, provide a first integrator output signal; second integrator circuitry to, based on the bandwidth limited signal, provide a second integrator output signal; first sampler circuitry to, based on the first integrator output signal, provide a first plurality of symbol sampler decisions; second sampler circuitry to, based on the second integrator output signal, provide a second plurality of symbol sampler decisions; and, baseline wander correction circuitry to reduce an error component of the band limited signal based on the first plurality of symbol sampler decisions and the second plurality of symbol sampler decisions.
Regarding independent claim 18, and dependent claims 19-21, the prior art of record fail to disclose a plurality of symbol sampler circuits to produce a first plurality of consecutive symbol sampler decisions corresponding to a first plurality of consecutive symbol times; correction circuitry to reduce an error component in a bandwidth limited signal corresponding to a current symbol time based on the first plurality of consecutive symbol sampler decisions; filter circuitry to provide the bandwidth limited signal based on an input signal; a plurality of integrator circuits to, based at least in part on the bandwidth limited signal, provide a respective plurality of integrator output signals; a plurality of equalization circuits to receive respective ones of the integrator output signals and to, based on at least one previous symbol sampler decision indicator that includes a symbol sampler decision indicator for an immediately preceding symbol time, produce respective equalized integrator output signals corresponding to respective current symbol times; and, baseline wander correction circuitry to reduce an error component of the band limited signal based on a plurality of consecutive and previous symbol sampler decisions.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dehghan (US 6,275,087) discloses an integrated circuit (see column 5 lines 43-48), comprising: an integrator 106 (see figure 1), a decision feedback circuitry 102; and a baseline wander correction circuitry (see column 5 lines 28-42).
Mirfakhraei (US 6,324,232) discloses a circuit, comprising: an integrator 250 (see figure 2), a decision feedback circuitry 139; and baseline wander correction circuitry 136 (see figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN T VO/              Primary Examiner, Art Unit 2646